DETAILED CORRESPONDENCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicants’ submission, filed on 04/20/2022, in response to the rejection of claims 1-13 and 17-20 from the non-final office action (12/20/2021), by amending claims 8 and 13; cancelling claims 1-7, 9-12, 17-20, and adding new claims 21-28 is entered and will be addressed below.

Election/Restrictions
Claims 14-16 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected Invention group II, there being no allowable generic or linking claim.
Claim interpretations
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:
The ”a holding device” of claim 8, Applicants’ Specification does not describe the structure of the holding device, therefore, 35 USC 112(a) and 112(b) rejection are applied below.
The “a clamp including a plurality of clamping element”, “a first hinge connecting a first clamping element”, “a second hinge connecting a second clamping element”  of claims 8 and 13, “a third hinge connecting a third clamping element” of claims 21 and 25, “a fourth hinge connecting a fourth clamping element” of claims 22 and 26, compared to Applicants’ Specification -- 
“the clamping device comprises a first clamping element coupled to the carrier and a second clamping element coupled to the aligning device, the first clamping element comprising at least a magnetic plate and the second clamping element comprising at least an electro-permanent magnet” in [0054], the claimed first to fourth clamping elements are clearly not corresponding to the first clamping element or the second clamping element of [0054]. It is not clear whether the first to fourth clamping element includes a magnetic plate, or an electro-permanent magnet, or both. Therefore, 112(b) rejection is applied below. 

Note further that “a magnetic plate” includes a magnet generation magnet or a plate that is passively respond to magnetic field. Applicants’ Specification did not give indication of whether this magnetic plate is active or passive magnetic material.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8 and 21-24 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 8 recites “a holding device”, there is no description of the structure in Applicants’ Specification.


Claim 8, 13, and 21-28 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites “a holding device”, it is not clear what exact structure is required for this claim limitation.

This portion of claim 8 will be examined inclusive any holder structure that is capable of supporting the carrier.

The “a clamp including a plurality of clamping element”, “a first hinge connecting a first clamping element”, “a second hinge connecting a second clamping element”  of claims 8 and 13, “a third hinge connecting a third clamping element” of claims 21 and 25, “a fourth hinge connecting a fourth clamping element” of claims 22 and 26, it is not clear whether each of the first to fourth clamping element includes a magnetic plate, or an electro-permanent magnet, or both. 

This portion of claims 8 and 13 will be examined inclusive all of the above interpretations.

Claim 8 and 13 each recites “a fourth stiffness in a first angular direction around an axis perpendicular to the first plane; and the first stiffness and second stiffness are greater than the third stiffness and the fourth stiffness”, as the angular direction is the movement in the X-Y plane of the first direction and the second direction, it is not clear how the angular/fourth stiffness can be less than the first stiffness and the second stiffness in terms of material properties.

Furthermore, the stiffness in the X, Y, Z direction is defined as force over displacement, and rotational stiffness is defined as moment to rotational degree (For example, see US 20060080069 [0012] and [0049]). It is not clear how the angular stiffness of an angular unit is compared to the linear stiffness of a displacement  unit. 

This portion of claims 8 and 13 will be examined inclusive any units when comparing stillness to angular stiffness.

Dependent claims 21-28 are also rejected under USC 112(a) and/or 112(b) at least due to dependency to rejected claims 8 and/or 13.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 8, 13, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over VERCESI et al. (WO 2016112951, Applicants’ submitted IDS, publication date 07/21/2016, hereafter ‘951), in view of Kim et al. (US 20180164687, hereafter ‘687).
‘951 teaches some limitations of:
Claim 8: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title), wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract), the two or more alignment actuators are configured to move or align the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (e.g., in x-direction and y-direction), and are configured to adjust or change an angular position ("theta") of the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (Figs. 2 and 4, [0032], last sentence, the claimed “An arrangement for adjusting the position of a carrier during a processing in a processing chamber, the arrangement comprising”): The holding arrangement can be mounted to a chamber wall 250 of the processing chamber, for example, by mounting devices 252 (Fig. 5, [0054], the claimed “a holding device for supporting the carrier in or parallel to a first plane”, see also 112 rejection above); 
a first fixing device 260 includes a magnet 262 configured to fix or hold the substrate carrier 130 … The first fixing device 260 can include a moveable arm 264. The moveable arm 264 can be configured to move the substrate carrier 130 in the third direction, e.g., the z-direction, for alignment of the substrate carrier 130 … According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement includes the one or more first fixing devices 260 configured for fixing or clamping the substrate carrier 130. As an example, the one or more first fixing devices 260 are first magnetic fixing devices. In some implementations, the one or more first fixing devices 260 can be magnetic chucks. The one or more first fixing devices 260 can be included in the two or more alignment actuators. As an example, each alignment actuator of the two or more alignment actuators can include one or more first fixing devices 260. According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement can include one or more second fixing devices 270 configured for fixing or clamping the mask carrier 140 or a mask plate of the mask carrier 140. As an example, the one or more second fixing devices 270 are second magnetic fixing devices. In some implementations, the one or more second fixing devices 270 can be magnetic chucks (Fig. 5, [0055]-[0057], the claimed “a clamp including a plurality of clamping elements”, see in 112(b) rejection above; the movable arm 264 of each fixing devices 260 is the claimed “hinge”, the claimed “a plurality of hinges, including: a first hinge connecting a first clamping element of the plurality of clamping elements to the carrier”, “wherein the first hinge has a first stiffness in a first direction, a second stiffness in a second direction perpendicular to the first direction, a third stiffness in a third direction perpendicular to the first direction and to the second direction, and a fourth stiffness in a first angular direction around an axis perpendicular to the first plane” is by definition, and “a second hinge connecting a second clamping element of the plurality of clamping elements to the carrier”), 
the first alignment actuator 110 is floating with respect to the second direction 2 ([0035], the claimed “wherein: the second hinge is floating in the first directionPage 27191196_2PATENTSerial No. 16/340,372Atty. Dkt. No. ZIMR/0462USP“, note the first or second hinge and first or second direction are defined in reverse order and “
the second hinge has a first stiffness in the second direction, a second stiffness in the third direction, and a third stiffness in a second angular direction around the axis perpendicular to the first plane” is by definition).
Claim 13: HOLDING ARRANGEMENT FOR SUPPORTING A SUBSTRATE CARRIER AND A MASK CARRIER DURING LAYER DEPOSITION IN A PROCESSING CHAMBER (title, the claimed “An apparatus for depositing a layer on a substrate, comprising”):
The apparatus 600 includes a processing chamber 612 adapted for layer deposition therein, a holding arrangement 610 within the processing chamber 612, and a deposition source 630 for depositing material forming the layer ([0059], the claimed “a processing chamber adapted for layer deposition therein” and “a deposition source for depositing material forming the layer“); 
wherein the holding arrangement (100) is configured to support the substrate carrier (130) in, or parallel to, a first plane (abstract), the two or more alignment actuators are configured to move or align the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane (e.g., in x-direction and y-direction), and are configured to adjust or change an angular position ("theta") of the substrate carrier 130 or mask carrier 140 in, or parallel to, the first plane ([0032], last sentence, the claimed “an arrangement for a carrier within the processing chamber, the arrangement comprising”):
a first fixing device 260 includes a magnet 262 configured to fix or hold the substrate carrier 130 … The first fixing device 260 can include a moveable arm 264. The moveable arm 264 can be configured to move the substrate carrier 130 in the third direction, e.g., the z-direction, for alignment of the substrate carrier 130 … According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement includes the one or more first fixing devices 260 configured for fixing or clamping the substrate carrier 130. As an example, the one or more first fixing devices 260 are first magnetic fixing devices. In some implementations, the one or more first fixing devices 260 can be magnetic chucks. The one or more first fixing devices 260 can be included in the two or more alignment actuators. As an example, each alignment actuator of the two or more alignment actuators can include one or more first fixing devices 260. According to some embodiments, which can be combined with other embodiments described herein, the holding arrangement can include one or more second fixing devices 270 configured for fixing or clamping the mask carrier 140 or a mask plate of the mask carrier 140. As an example, the one or more second fixing devices 270 are second magnetic fixing devices. In some implementations, the one or more second fixing devices 270 can be magnetic chucks (Fig. 5, [0055]-[0057], the claimed “a clamp including a plurality of clamping elements”, see in 112(b) rejection above; the movable arm 264 of each fixing devices 260 is the claimed “hinge”, the claimed “a plurality of hinges, including: a first hinge connecting a first clamping element of the plurality of clamping elements to the carrier”, “wherein the first hinge has a first stiffness in a first direction, a second stiffness in a second direction perpendicular to the first direction, a third stiffness in a third direction perpendicular to the first direction and to the second direction, and a fourth stiffness in a first angular direction around an axis perpendicular to the first plane” is by definition, and “a second hinge connecting a second clamping element of the plurality of clamping elements to the carrier”), 
the first alignment actuator 110 is floating with respect to the second direction 2 ([0035], the claimed “wherein: the second hinge is floating in the first directionPage 27191196_2PATENTSerial No. 16/340,372Atty. Dkt. No. ZIMR/0462USP“, note the first or second hinge and first or second direction are defined in reverse order and “
the second hinge has a first stiffness in the second direction, a second stiffness in the third direction, and a third stiffness in a second angular direction around the axis perpendicular to the first plane” is by definition).

	‘951 does not teach the other limitations of:
	Claims 8 and 13: (the first hinge has …) the first stiffness and second stiffness are greater than the third stiffness and the fourth stiffness; and 
(the second hinge has …) and the first stiffness is greater than the second stiffness and the third stiffness.

‘951 further teaches that the alignment system can be connected to a substrate carrier and a mask carrier with stiff arms ([0021], 2nd sentence), and The moveable arm 264 can be configured to move the substrate carrier 130 in the third direction, e.g., the z-direction, for alignment of the substrate carrier 130 ([0055], 3rd sentence).

‘687 is an analogous art in the field of POSITION ADJUSTING UNIT (title) forming a pattern in a substrate or a semiconductor wafer (hereinafter, collectively referred to as a “substrate”) configuring a display panel (0003]). ‘687 teaches that The position adjusting unit 100 may include a base 120, a mounting part 140, a driving unit 160, and a locking part 180 (Fig. 4, [0043]), The driving unit 160 is a configuration for shifting the mounting part 140, and may include a plurality of actuators 161, 162, and 163 connected between the base 120 and the mounting part 140. The position of the optical element mounted on the mounting part 140 may be adjusted by shifting the mounting part 140 with respect to the base 120 by using the plurality of actuators 161, 162, and 163 ([0048]), The first to third actuators 161, 162, 163, may include electric motors, pneumatic actuators, actuators with piston and/or valves), springs, or other suitable actuators ([0049], 2nd sentence), Referring to FIG. 8, a locking part 180 of a position adjusting unit 200 according to some example embodiments may include an electro-permanent magnet 185. In this case, a mounting part 140 may be formed of a magnetic material ([0063]), Referring to FIG. 5, one end of the piezo actuator 181 is supported to (and/or connected to) the base 120 and the other end of the piezo actuator 181 is in contact with the mounting part 140, so that the piezo actuator 181 may be disposed in a state of pressing the mounting part 140 toward the base 120 ([0053], note the piezo actuator allows movement in Z-direction, or less stiff in Z-direction), the mounting part 140 may also be rotated based on a z-axis direction by driving each of the second and third actuators 162 and 163 or driving the second and third actuators 162 and 163 in opposite directions. That is, the mounting part 140 may perform a translation motion in the x-axis and y-axis directions and a rotary motion based on the z-axis direction by the driving unit 160 ([0049], 6th-7th sentences, therefore, less rotational stiffness), for the purpose of stably fixes the adjusted position ([0008]).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have replaced the stiff arm 264 of ‘951 with the position adjusting unit 100 of ‘687 with less stiff in Z-direction in Z-direction and less rotational stiffness, for the purpose of stably fixes the adjusted position ([0008]).

In case Applicants argue that the “clamping element” should include both the magnetic plate and the electro-permanent magnet, it would have been obvious to replace the magnet 262 of ‘951 with the position adjusting unit 100 with electro-permanent magnet 185 and magnetic material 140 and motors 161-163 of ‘687, as discussed in previous office action.

‘951 further teaches the limitations of:
Claims 21-22 and 25-26: at least one alignment actuator of the third alignment actuator 230 and the fourth alignment actuator 240 is floating with respect to the first direction 1 and the second direction 2 ([0036], as there is no requirement for the third direction and rotational direction, it would have been obvious to select material with symmetric stiffness in all directions, the claimed “wherein the plurality of hinges further comprises: a third hinge connecting a third clamping element of the plurality of clamping elements to the carrier, wherein: the third hinge has a first stiffness in the first direction, a second stiffness in the second direction, a third stiffness in the third direction, and a fourth stiffness in a third angular direction around the axis perpendicular to the first plane; and the first stiffness, second stiffness, third stiffness, and fourth stiffness are less than the first stiffness of the first hinge” of claim 21 and “wherein the plurality of hinges further comprises: a fourth hinge connecting a fourth clamping element of the plurality of clamping elements to the carrier, wherein: the fourth hinge has a first stiffness in the first direction, a second stiffness in the second direction, a third stiffness in the third direction, and a fourth stiffness in a fourth angular direction around the axis perpendicular to the first plane; and the first stiffness, second stiffness, third stiffness, and fourth stiffness are less than the first stiffness of the first hinge”).
	Claims 23 and 27: FIG. 2 shows a schematic view of a holding arrangement 100 for supporting a substrate carrier 130 and a mask carrier 140 during layer deposition in a processing chamber (the claimed “wherein the carrier is configured to carry one of a substrate or a mask”).
	Claims 24 and 28: The substrate 10 and the mask 20 can be arranged in a vertical orientation during the deposition process ([0017], the claimed “wherein the carrier is configured to carry the substrate or mask in a vertical orientation”).
Alternatively, claims 8, 13, and 21-28 are rejected under 35 U.S.C. 103 as being unpatentable over ‘951, in view of ‘687 and Tokie et al. (US 20070163494, hereafter ‘494).
In case Applicants argue that arm 294 of ‘951 is not an hinge and ‘687 does not teach four hinges.

‘494 is an analogous art in the field of ROTATABLE APERTURE MASK ASSEMBLY AND DEPOSITION SYSTEM (title), An aperture mask assembly includes a rotatable frame and a mask having apertures. A clamping arrangement is used to tension the mask and to conform the mask to a shape defined by the frame (abstract), Formation of small geometry circuit elements involves accurate alignment and position control of the web and the aperture mask ([0003], 2nd last sentence), The clamps may be configured to apply tension to the mask by adjusting a position of the clamp, such as a rotational position ([0008], last sentence). ‘494 teaches that The edges 332 of the mask 330 are clamped by edge clamps 341. The ends 333 of the mask 330 are clamped by end clamps 342 (Fig. 3C, [0061], last sentence), The bearing blocks 564 include hinges having hinge supports 570 through which hinge pins 516 are inserted. Each clamp 530 is individually rotatable about its respective hinge pin 516. Once the mask is grasped by the clamp jaws 511, 520, the clamps 530 may be rotated to adjust the mask tension. The rotation of the clamps 530 may be manually or automatically performed as described herein. Rotation of the clamps 530 may be accomplished manually using set screws 563. The angular displacement of the clamps 530 may be fixed using set screws 565 inserted through hinge supports 570 and contacting the clamps 530 (Fig. 5, [0072], see also Fig. 4B, description of the clamps 341, 342).

Before the effective filing dates of the claimed invention, it would have been obvious to a person of ordinary skill in the art to have adopted hinges as the connection mechanism with the properties of the position adjusting unit 100 of ‘687, for the purpose of rotational positioning, as taught by ‘494 ([0008], last sentence) and required by ‘951 ([0034], last four sentences). 
Response to Arguments
Applicant's arguments filed 04/20/2022 have been fully considered but they are not persuasive. 
In regarding to drawing and claim objection, see page 7, Applicants’ cancellation of these claims overcomes the objection.
In regarding 35 USC 112 rejection, see top of page 8, Applicants’ amendment overcomes the previous rejection. However, the amendment also introduces new 112 issues.
In regarding to 34 USC 103 rejection, Applicants summarily assert that the combination of ‘951 and ‘687 does not teach the newly amended claims, see the bottom of page 8.
This argument is found not persuasive.
The examiner maintains the rejection as discussed above, particularly in light of various 112(b) rejection issues.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US 20100112194 is cited for electro-permanent magnet 101, 102 for mask 200 (Fig. 1A, [0099]). US 6220577 is cited for flexible joint with two hinges 143 147 and screw 151 153 (Fig. 3). US 20180210227 is cited for multi-directional elastic hinge with pins 13 (Fig. 1, [0004]). Applicants’ submitted IDS KR 20110008390 also teaches a clamp with hinge (Figs. 1-3).

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEATH T CHEN whose telephone number is (571)270-1870. The examiner can normally be reached 5:30am-2:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KEATH T CHEN/Primary Examiner, Art Unit 1716